Citation Nr: 1755057	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-31 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure or secondary to a service-connected psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel

INTRODUCTION

The Veteran served in the U.S. Army from November 1968 to September 1971, with service in the Republic of Vietnam from June 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in May 2014.  The Board remanded the matter in January 2015, and again in March 2017, for additional development of the claim.  The development was accomplished.


FINDING OF FACT

Hypertension is not etiologically related to service, and is not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for hypertension, which is defined as high arterial blood pressure.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Various criteria for its threshold have been suggested, ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic.  Id.  VA's rating schedule defines hypertension as diastolic pressure predominantly 90 mm or greater, and isolated systolic hypertension as systolic pressure predominantly 160 mm or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

The Veteran's outpatient treatment records and March 2015 VA examination report reflect diagnoses of hypertension.

Service treatment records are negative for any complaints, treatment, or diagnoses of hypertension.  The Veteran's February 1968 enlistment examination recorded blood pressure of 130/86, and his July 1971 separation examination recorded 136/72.  However, the Veteran has claimed that his hypertension is the result of exposure to Agent Orange during service.  Because the Veteran served within the Republic of Vietnam from 1969 to 1970, he is presumed to have been exposed to herbicide agents during service.  38 C.F.R. § 3.307(a)(6)(iii).  

VA regulations state that various medical conditions are presumed to be associated with exposure to herbicide agents.  However, hypertension is not among the listed conditions.  38 C.F.R. § 3.309(e).  The Secretary of VA has determined that there is no positive association between exposure to herbicide agents and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).  An April 2017 VA examiner also stated that there was no medical literature to support a link between hypertension and Agent Orange.

Although the Veteran may still show a link between herbicide agents and hypertension through proof of actual direct causation, he has not submitted any competent evidence to that effect.  In making this finding, the Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, establishing a link between Agent Orange exposure and hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Because the evidence is against a finding that current hypertension is related to service, service connection on a direct basis is not warranted.

The Veteran also contends that his hypertension is secondary to his service-connected psychiatric condition.  In support of this assertion, he submitted medical treatise evidence from the Mayo Clinic in January 2017.  

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).
An April 2017 VA examiner stated that there was no evidence of a direct correlation between the two conditions.  Specifically, the examiner stated that hypertension was caused by the aging process, which resulted in hardening and lost elasticity of the blood vessels.  He further stated that hypertension was not aggravated or worsened by a psychiatric condition as the Veteran's treatment records did not show any increase in blood pressure associated with the psychiatric condition.  The Veteran's hypertension was well-maintained through medication, and his most recent reading in May 2016 was normal at 136/82.

The Board also notes that the Veteran's records show two instances in which he reported increased symptomatology associated with his psychiatric condition.  In April 2012, he reported experiencing three flashbacks in three months, which was an increase in frequency.  In July 2013, the Veteran reported that his brother-in-law passed away recently, and that he was experiencing reactive depressive symptoms as a result.  However, these records do not show any significant increase in blood pressure.  In April 2012, blood pressure was 126/67.  In July 2013, blood pressure was 140/80.  Both are considered normal for VA rating purposes.

There is no competent medical evidence to refute the VA examiner's conclusions, or to otherwise link the Veteran's hypertension to his psychiatric disorder.  Therefore, service connection for hypertension on a secondary basis is not warranted.

In making the above determinations, the Board considered the provisions of 38 U.S.C. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).


ORDER

Service connection for hypertension is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


